OPINION
PER CURIAM.
The above cause has been stayed since September 2000 because of a bankruptcy proceeding initiated by Appellant. The Clerk of this Court has requested status reports from the parties on several occasions. No response has been filed. The Clerk notified the parties by letter dated February 26, 2004 that the appeal may be dismissed unless a status report was filed within ten days. No response has been received. Therefore, this appeal is reinstated and dismissed for want of prosecution. See Courtney v. City of Waco, 92 S.W.3d 847, 848 (Tex.App.-Waco 2002, no pet.).